UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6279



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CALVIN LEE EVERETTE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CR-01-68; CA-04-358)


Submitted:   April 19, 2006                    Decided:   May 2, 2006


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Calvin Lee Everette, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Calvin Lee Everette seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2255 (2000) motion.    We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

          When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).      This appeal period is

“mandatory and jurisdictional.”   Browder v. Dir., Dep’t of Corr.,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

          The district court’s order denying Everette’s Fed. R.

Civ. P. 59(e) motion was entered on the docket on November 4, 2004.

The notice of appeal was filed on January 7, 2005.*        Because

Everette failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we dismiss the appeal.

We deny Everette’s motion to compel production of transcripts and

dispense with oral argument because the facts and legal contentions



     *
      For the purpose of this appeal, the notice of appeal is
considered filed on the date it was delivered to prison officials
for mailing to the court. Fed. R. App. P. 4(c); Houston v. Lack,
487 U.S. 266 (1988).

                              - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                     DISMISSED




                              - 3 -